Exhibit 10.3

 

LOGO [g411552ex103_logo.jpg]

EXECUTION VERSION

DATED July 31, 2012

WYNN RESORTS (MACAU) S.A.

as Company

BANK OF CHINA LIMITED, MACAU BRANCH

as Term Facility Agent

and

CERTAIN FINANCIAL INSTITUTIONS

as Term Facility Lenders

 

 

TERM FACILITY AGREEMENT

THIRD AMENDMENT AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

 

DEFINITIONS AND INTERPRETATION

     1   

2.

 

AMENDMENT

     1   

3.

 

CONTINUITY AND FURTHER ASSURANCE

     2   

4.

 

MISCELLANEOUS

     2   

5.

 

GOVERNING LAW

     2   

SCHEDULE

     Amended Term Facility Agreement      6   

 

- 1 -



--------------------------------------------------------------------------------

THIS AGREEMENT is dated July 31, 2012 and made between:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) BANK OF CHINA LIMITED, MACAU BRANCH (the “Term Facility Agent”); and

 

(3) THE FINANCIAL INSTITUTION named on the signing pages as Term Facility
Lender.

RECITALS:

 

(A) The Company owns and operates the Projects and proposes to design, develop
and construct the Cotai Project.

 

(B) The Secured Parties have agreed to amend certain Senior Finance Documents
and enter into additional Senior Finance Documents in connection with the
Projects and the Cotai Project (including the design, development and
construction of the Cotai Project), for the refinancing of existing indebtedness
and for the general corporate purposes of the Group (including investment in
Excluded Subsidiaries, Excluded Projects or Resort Management Agreements).

 

(C) It has been agreed to amend the Term Facility Agreement as set out below.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Incorporation of defined terms

 

  1.1.1 Unless a contrary indication appears, a term defined in or by reference
in the Schedule has the same meaning in this Agreement.

 

  1.1.2 The principles of construction and rules of interpretation set out or
referred to in the Schedule shall have effect as if set out in this Agreement.

 

  1.1.3 Any references in the Senior Finance Documents to the “Hotel Facility
Agreement” or the “Term Facility Agreement” shall be taken to be a reference to
the Term Facility Agreement as set out in the Schedule, as further amended,
consolidated, supplemented, confirmed, novated or replaced from time to time.

 

1.2 Clauses

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause or a Schedule to this
Agreement.

 

2. AMENDMENT

With effect from the Fourth Amendment Effective Date (as defined in the Common
Terms Agreement Fourth Amendment Agreement), the Term Facility Agreement shall
be amended so that it shall be read and construed for all purposes as set out in
the Schedule (Amended Term Facility Agreement).

 

- 1 -



--------------------------------------------------------------------------------

3. CONTINUITY AND FURTHER ASSURANCE

 

3.1 Continuing obligations

The provisions of the Term Facility Agreement shall, save as amended by this
Agreement, continue in full force and effect.

 

3.2 Further assurance

The Company shall, upon the written request of the Term Facility Agent and at
its own expense, do all such acts and things reasonably necessary to give effect
to the amendments effected or to be effected pursuant to this Agreement.

 

4. MISCELLANEOUS

 

4.1 Incorporation of terms

The provisions of clause 1.3 (Third Party Rights), clause 1.4 (Non-recourse
Liability) and clause 18 (Jurisdiction) of the Schedule shall be incorporated
into this Agreement as if set out in full in this Agreement and as if references
in those clauses to “Agreement” are references to this Agreement and
cross-references to specified clauses thereof are references to the equivalent
clauses set out or incorporated herein.

 

4.2 Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

5. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

SIGNATURES

 

The Company WYNN RESORTS (MACAU) S.A. By:   /S/ JASON M. SCHALL Address:   Wynn
Macau, Rua Cidade de Sintra, NAPE Macau Telephone:   +853 2888 9966 Fax:   +853
2832 9966 Attention:   Chief Financial Officer With a copy to: Wynn Resorts
(Macau) S.A. Address:   Wynn Macau, Rua Cidade de Sintra, NAPE Macau Tel:   +853
2888 9966 Fax:   +853 2832 9966 Attention:   Legal Department of Wynn Resorts
(Macau) S.A.

 

- 3 -



--------------------------------------------------------------------------------

The Term Facility Agent

BANK OF CHINA LIMITED, MACAU BRANCH

 

By:   Address:  

13/F Bank of China Building

 

Avenida Doutor Mario Soares, Macau

Tel:   +853 8792 1639 / 8792 1682 Fax:   +853 8792 1659 / 8792 0308 Attention:  
Mr. James Wong / Ms. Amy Cheong Copy to:   Address:  

17/F Bank of China Building

 

Avenida Doutor Mario Soares, Macau

Tel:   +853 8792 1623 / 8792 1706 Fax:   +853 8792 1677 Attention:   Ms. Wendy
Sun / Mr. Jerry Chan

 

- 4 -



--------------------------------------------------------------------------------

The Term Facility Lender

BANK OF CHINA LIMITED, MACAU BRANCH

 

By:   Address:  

17/F Bank of China Building

 

Avenida Doutor Mario Soares, Macau

Tel:   +853 8792 1623 / 8792 1706 Fax:   +853 8792 1677 Attention:   Ms. Wendy
Sun / Mr. Jerry Chan Copy to:   Address:  

13/F Bank of China Building

 

Avenida Doutor Mario Soares, Macau

Tel:   +853 8792 1639 / 8792 1682 Fax:   +853 8792 1659 / 8792 0308 Attention:  
Mr. James Wong / Ms. Amy Cheong

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE

AMENDED TERM FACILITY AGREEMENT

DATED 14 SEPTEMBER 2004

WYNN RESORTS (MACAU) S.A.

as Company

BANK OF CHINA LIMITED, MACAU BRANCH

as Term Facility Agent

and

THE TERM FACILITY LENDERS

referred to herein

 

 

TERM FACILITY AGREEMENT

(As amended by the Hotel Facility Agreement Amendment

Agreement dated 14 September 2005, the Hotel Facility Second

Amendment Agreement dated 27 June 2007 and the Term Facility

Third Amendment Agreement dated July 31, 2012)

 

 

 

- 6 -



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page  

1.

 

Definitions And Interpretation

     8   

2.

 

Common Terms Agreement

     14   

3.

 

The Term Facility

     14   

4.

 

Purpose

     15   

5.

 

Conditions Precedent

     16   

6.

 

Availability Of The Term Facility

     16   

7.

 

Repayment

     17   

8.

 

Prepayment And Cancellation

     17   

9.

 

Interest

     17   

10.

 

Interest Periods

     18   

11.

 

Notification

     18   

12.

 

[Not Used]

     18   

13.

 

Changes To The Parties

     18   

14.

 

Payments

     19   

15.

 

Decision Making Amongst Term Facility Lenders

     20   

16.

 

Counterparts

     21   

17.

 

Governing Law

     21   

18.

 

Jurisdiction

     21   

SCHEDULE 1

  THE TERM FACILITY LENDERS      23   

SCHEDULE 2

  REPAYMENT SCHEDULE      24   

 

- 7 -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 14 September 2004

BETWEEN:

 

(1) WYNN RESORTS (MACAU) S.A. (the “Company”);

 

(2) BANK OF CHINA LIMITED, MACAU BRANCH (the “Term Facility Agent”); and

 

(3) THE TERM FACILITY LENDER (as defined below).

WHEREAS:

The Term Facility Lender has agreed to make certain loan facilities available to
the Company in connection with the Projects and the Cotai Project (including the
design, development and construction of the Cotai Project), the refinancing of
the Company’s existing indebtedness and for general corporate purposes of the
Group (including investment in Excluded Subsidiaries, Excluded Projects or
Resort Management Agreements), in each case, upon the terms and subject to the
conditions set out in this Agreement and the Common Terms Agreement.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement, unless otherwise defined herein, all terms defined or
referred to in the Common Terms Agreement shall have the same meaning herein and
in addition:

“Available Commitment” means, in relation to a Term Facility Lender at any time
and save as otherwise provided herein, the aggregate US dollar equivalent amount
of Available Tranche A Commitment and Available Tranche B Commitment of such
Term Facility Lender.

“Available Facility” means, at any time, the aggregate US dollar equivalent
amount of the Available Tranche A Facility and the Available Tranche B Facility.

“Available Tranche A Commitment” means, in relation to a Term Facility Lender at
any time, its Tranche A Facility Commitment less:

 

  (a) the aggregate amount of its participation in any outstanding Advances
(including, without limitation, the Existing Advances) under that Facility; and

 

  (b) in relation to any Advance Request, the aggregate amount of its
participation in any Tranche A Advance due to be made on or before the proposed
Advance Date.

 

- 8 -



--------------------------------------------------------------------------------

“Available Tranche B Commitment” means, in relation to a Term Facility Lender at
any time, its Tranche B Facility Commitment less:

 

  (a) the aggregate amount of its participation in any outstanding Advances
(including, without limitation, the Existing Advances) under that Facility; and

 

  (b) in relation to any Advance Request, the aggregate amount of its
participation in any Tranche B Advance due to be made on or before the proposed
Advance Date.

“Available Tranche A Facility” means, at any time, the aggregate amount of the
Available Tranche A Commitments of all the Term Facility Lenders at such time.

“Available Tranche B Facility” means, at any time, the aggregate amount of the
Available Tranche B Commitments of all the Term Facility Lenders at such time.

“Common Terms Agreement” means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Term Facility Lenders and Revolving Credit Facility Lenders,
the Term Facility Agent, the Revolving Credit Facility Agent, the Intercreditor
Agent and the Security Agent, as amended and restated by the Common Terms
Agreement Amendment Agreement, the Common Terms Agreement Second Amendment
Agreement, the Common Terms Agreement Third Amendment Agreement and the Common
Terms Agreement Fourth Amendment Agreement.

“Development Accounts” means: (a) one or more Accounts of the Company opened and
maintained solely for the disbursement of amounts (in excess of (i) the
Permitted Amount and (ii) the amount required to pay any fees due and payable to
any Senior Secured Creditor on the Fourth Amendment Effective Date under the
Fourth Amendment Effective Date Fee Letters (to the extent such fees are to be
funded from the Advances requested in the Completion Request)) borrowed by the
Company under the Term Facility to finance or refinance costs incurred or funds
expended on the development of the Cotai Project (and which does not, and will
not, contain amounts to be applied for any other purpose other than as set forth
in paragraph (b) of this definition) and; (b) one or more interest bearing
demand or time deposits opened and maintained from time to time solely for the
purpose of investing the amounts referred to in paragraph (a) of this definition
prior to their disbursement provided that any such interest bearing demand or
time deposit (i) meets the requirement of a Permitted Investment and (ii) is
secured by a first ranking fixed Lien in favour of the Security Agent.

“Existing Advances” means the Tranche A Advance in an amount equal to
USD6,833,333.32 and the Tranche B Advance in an amount equal to
HKD426,400,000.00 outstanding as at the Fourth Amendment Effective Date (for the
avoidance of doubt, this does not include any advances made pursuant to a
Completion Request delivered on the Fourth Amendment Effective Date, as provided
for in the Common Terms Agreement Fourth Amendment Agreement).

“HIBOR” means, in relation to any Tranche B Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for HK dollars or for the Interest Period
for that Term Facility Advance) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Term Facility Agent at its
request quoted by the Reference Banks to leading banks in the Hong Kong
interbank market,

 

- 9 -



--------------------------------------------------------------------------------

at or about 11.00 a.m. (Hong Kong time) on the Quotation Day for the offering of
deposits in HK dollars for a period comparable to the Interest Period for that
Term Facility Advance (or, if such Screen Rate or arithmetic mean of rates, as
the case may be, is less than zero per annum, zero per annum).

“LIBOR” means, in relation to any Tranche A Advance:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for US dollars or for the Interest Period
for that Term Facility Advance) the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Term Facility Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market,

at or about 11:00 a.m. (London time) on the Quotation Day for the offering of
deposits in US dollars and for a period comparable to the Interest Period for
that Term Facility Advance (or, if such Screen Rate or arithmetic mean of rates,
as the case may be, is less than zero per annum, zero per annum).

“Majority Term Facility Lenders” means a Term Facility Lender or Term Facility
Lenders whose US dollar equivalent participations in the Term Facility Advances
then outstanding and undrawn Available Commitments amount in aggregate to more
than 50% of the US dollar equivalent of the sum of all Term Facility Advances
then outstanding and undrawn Available Commitments.

“Margin” means in relation to any Term Facility Advance hereunder:

 

  (a) on and from the Fourth Amendment Effective Date to and including the
earlier of (i) the Quarterly Date falling on the last day of the second full
Fiscal Quarter of the Company following the Fourth Amendment Effective Date and
(ii) the date which is 180 days after the Fourth Amendment Effective Date,
2.50% per annum; and

 

  (b) thereafter, 1.75% per annum but, if the Leverage Ratio as at the most
recent Quarterly Date thereafter is within the range set out below and the
Intercreditor Agent has received, in accordance with paragraphs 1 and 2 of Part
A of Schedule 5 (Covenants) of the Common Terms Agreement, the Company’s
financial statements for the period ending on such Quarterly Date together with
the Compliance Certificate required thereunder then, provided (in the case of
any decrease in the Margin) no Default has occurred and is continuing, the
Margin will be the percentage per annum specified for that range:

 

Leverage Ratio    Margin  

Less than 3.0

     1.75 % 

Greater than or equal to 3.0 but less than 4.0

     2.00 % 

Greater than or equal to 4.0 but less than 4.5

     2.25 % 

4.5 or above

     2.50 % 

 

- 10 -



--------------------------------------------------------------------------------

Any increase or decrease in the Margin shall take effect from the Business Day
following the satisfaction of the conditions or expiry of the applicable periods
specified above (or, where such Business Day falls less than five Business Days
before the end of the then current Interest Period, from the commencement of the
next Interest Period).

“Party” means a party to this Agreement.

“Permitted Amount” means the Permitted HKD Amount and the Permitted USD Amount.

“Permitted HKD Amount” means an amount of HKD2,060,500,000.00.

“Permitted USD Amount” means an amount of USD137,916,666.64

“Reference Banks” means, in relation to:

 

  (a) LIBOR, the principal London offices of Deutsche Bank AG, Standard
Chartered Bank and The Royal Bank of Scotland plc; and

 

  (b) HIBOR, the principal Hong Kong offices of Bank of China Limited, Hong Kong
Branch, Industrial and Commercial Bank of China (Asia) Limited and Standard
Chartered Bank (Hong Kong) Limited,

or such other bank or banks designated from time to time by the Term Facility
Agent provided that the consent of the Company shall be required if such
designation is made prior to an occurrence of an Event of Default which is
continuing.

“Screen Rate” means, in relation to:

 

  (a) LIBOR, the British Bankers’ Association Interest Settlement Rate for US
dollars for the relevant period, displayed on the appropriate page (being
currently “LIBOR01”) of the Reuters Monitor Money Rates Service screen; and

 

  (b) HIBOR, the rate designated as “FIXING@11:00” (or any other designation
which may from time to time replace that designation or, if no such designation
appears, the arithmetic average (rounded upwards, to four decimal places) of the
displayed rates for the relevant period) appearing under the heading “HONG KONG
INTERBANK OFFERED RATES (HK DOLLAR)” on the Reuters Screen HIBOR1=R Page.

If the agreed page is replaced or service ceases to be available, the Term
Facility Agent may specify another page or service displaying the appropriate
rate after consultation with the Company and the Term Facility Lenders.

“Term Facility” means the Tranche A Facility and the Tranche B Facility.

“Term Facility Advance” means, as the context may require, a Tranche A Advance
or a Tranche B Advance and “Term Facility Advances” shall mean each Tranche A
Advance and Tranche B Advance or any of them.

 

- 11 -



--------------------------------------------------------------------------------

“Term Facility Lender” means a Tranche A Facility Lender or a Tranche B Facility
Lender.

“Term Facility Finance Documents” means:

 

  (a) this Agreement;

 

  (b) the Common Terms Agreement;

 

  (c) any other Senior Finance Document to which a Term Facility Lender is a
party in its capacity as a Term Facility Lender; and

 

  (d) any other document designated as such by the Term Facility Agent and the
Company.

“Term Facility Finance Parties” means the Term Facility Agent and the Term
Facility Lenders.

“Term Facility Loan” means the aggregate principal amount for the time being
outstanding hereunder.

“Tranche A Advance” means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Tranche A Facility Lenders under the Tranche A Facility.

“Tranche A Facility” means the US dollar term loan facility granted to the
Company under Clause 3.1.1 (Tranche A Facility).

“Tranche A Facility Commitment” means

 

  (a) in relation to the Original Tranche A Facility Lender, the amount set
opposite its name under the column entitled “Tranche A Commitment” in Schedule 1
(The Term Facility Lenders) and the amount of any other Tranche A Facility
Commitment transferred to it under this Agreement; and

 

  (b) in relation to any other Tranche A Facility Lender, the amount of any
Tranche A Facility Commitment transferred to it under this Agreement,

to the extent not cancelled pursuant to clause 8 (Repayments, Prepayments and
Cancellation) of the Common Terms Agreement or otherwise reduced pursuant to the
terms hereof and/or the Common Terms Agreement, reduced or transferred by it in
accordance with the Common Terms Agreement.

“Tranche A Facility Lender” means any commercial bank, financial institution or
other entity which:

 

  (a) is named in Schedule 1 (The Term Facility Lenders) as a Tranche A Facility
Lender (the “Original Tranche A Facility Lender”); or

 

  (b) has become party hereto as a Tranche A Facility Lender in accordance with
Clause 13 (Changes to the Parties),

 

- 12 -



--------------------------------------------------------------------------------

and which has not ceased to be a party hereto in accordance with the terms
hereof.

“Tranche B Advance” means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Tranche B Facility Lenders under the Tranche B Facility.

“Tranche B Facility” means the HK dollar term loan facility granted to the
Company under Clause 3.1.2 (Tranche B Facility).

“Tranche B Facility Commitment” means

 

  (a) in relation to the Original Tranche B Facility Lender, the amount set
opposite its name under the column entitled “Tranche B Commitment” in Schedule 1
(The Term Facility Lenders) and the amount of any other Tranche B Facility
Commitment transferred to it under this Agreement; and

 

  (b) in relation to any other Tranche B Facility Lender, the amount of any
Tranche B Facility Commitment transferred to it under this Agreement,

to the extent not cancelled pursuant to clause 8 (Repayments, Prepayments and
Cancellation) of the Common Terms Agreement or otherwise reduced pursuant to the
terms hereof and/or the Common Terms Agreement, reduced or transferred by it in
accordance with the Common Terms Agreement.

“Tranche B Facility Lender” means any commercial bank, financial institution or
other entity which:

 

  (a) is named in Schedule 1 (The Term Facility Lenders) as a Tranche B Facility
Lender (the “Original Tranche B Facility Lender”); or

 

  (b) has become party hereto as a Tranche B Facility Lender in accordance with
Clause 13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.

 

1.2 Interpretation

In this Agreement:

 

  1.2.1 the principles of construction contained in clause 1.2 (Principles of
Construction) of the Common Terms Agreement and the rules of interpretation
contained in clause 1.3 (Rules of Interpretation) of the Common Terms Agreement
shall apply to the construction and interpretation of this Agreement;

 

  1.2.2 any reference to the “Term Facility Agent” or “Term Facility Lender”
shall be construed so as to include its or their (and any subsequent) successors
and any permitted transferees in accordance with their respective interests; and

 

  1.2.3 references in this Agreement to any Clause or Schedule shall be to a
clause or schedule contained in this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

1.3 Third Party Rights

 

  1.3.1 The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-recourse Liability) but only for the benefit of the Operatives and subject
always to the terms of Clause 17 (Governing Law) and Clause 18 (Jurisdiction).

 

  1.3.2 Except as provided in sub-clause 1.3.1 above, a Person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

  1.3.3 Save as provided by the Common Terms Agreement, the consent of any
Person who is not a party to this Agreement is not required to rescind or vary
this Agreement.

 

1.4 Non-recourse Liability

Notwithstanding any provision in the Senior Finance Documents to the contrary,
no Operative shall be personally liable for payments due hereunder or under any
of the Senior Finance Documents or for the performance of any obligation
hereunder or thereunder, save, in relation to any Operative, pursuant to any
Senior Finance Document to which such Operative is party. The sole recourse of
the Term Facility Finance Parties for satisfaction of any of the obligations of
any of the Obligors hereunder and under the other Senior Finance Documents shall
be against the Obligors, and not against any assets or property of any Operative
save to the extent such Operative is party to a Senior Finance Document and is
expressed to be liable for such obligation thereunder. In the case of Mr Wong
Chi Seng, his liability shall be limited to his shares in the Company.

 

2. COMMON TERMS AGREEMENT

This Agreement and the rights and obligations of the parties hereto shall be
subject to the terms and conditions of the Common Terms Agreement which shall be
deemed to be incorporated into this Agreement. In the case of any conflict
between the terms of this Agreement and the terms of the Common Terms Agreement,
the terms of this Agreement shall prevail.

 

3. THE TERM FACILITY

 

3.1 Grant of the Term Facilities

 

  3.1.1 Tranche A Facility

The Tranche A Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a US dollar term loan facility in an aggregate amount
of USD243,750,000.00.

 

  3.1.2 Tranche B Facility

The Tranche B Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a HK dollar term loan facility in an aggregate amount
of HKD3,948,750,000.00.

 

- 14 -



--------------------------------------------------------------------------------

4. PURPOSE

 

  4.1.1 Subject to Clause 4.1.2, the Company shall apply all amounts borrowed by
it under the Term Facility to pay for the refinancing of existing indebtedness
of the Company, the design, development and construction of the Cotai Project
and for the general corporate purposes of the Group (including investment in
Excluded Subsidiaries, Excluded Projects or Resort Management Agreements).

 

  4.1.2 The Company shall deposit (on the Fourth Amendment Effective Date) into:

 

  (a) one or more Development Accounts denominated in HKD, all HKD amounts
borrowed by it under the Term Facility in excess of (i) the Permitted HKD Amount
and (ii) the amount required to pay any fees required to be paid in HKD and due
and payable to any Senior Secured Creditor on the Fourth Amendment Effective
Date under the Fourth Amendment Effective Date Fee Letters (to the extent such
fees are to be funded from the Advances requested in the Completion Request);
and

 

  (b) one or more Development Accounts denominated in USD, all USD amounts
borrowed by it under the Term Facility in excess of (i) the Permitted USD Amount
and (ii) the amount required to pay any fees required to be paid in USD and due
and payable to any Senior Secured Creditor on the Fourth Amendment Effective
Date under the Fourth Amendment Effective Date Fee Letters (to the extent such
fees are to be funded from the Advances requested in the Completion Request),
and

shall only apply amounts withdrawn from the Development Accounts from time to
time to finance or refinance costs incurred or funds expended on the development
of the Cotai Project (including, without limitation, cost and expenses related
to design, development, land acquisition, construction, site preparation,
equipping, pre-opening expenses and capitalized interest) provided that, for the
avoidance of doubt, the Company shall be entitled to transfer funds from one
Development Account to another Development Account.

 

  4.1.3

It shall be a condition to the Company making the first withdrawal from a
Development Account (other than a withdrawal for the transfer of funds to
another Development Account) and to making subsequent withdrawals from any
Development Account (other than a withdrawal for the transfer of funds to
another Development Account), that the Company shall (immediately prior to
making the first such withdrawal and subsequently, for so long as there are any
amounts standing to the credit of any Development Account, on the first Business
Day in each calendar month thereafter) certify in writing to the Intercreditor
Agent and the Term Facility Agent that it (and or Palo, as the case may be) has
incurred costs or expended funds on the development of the Cotai Project (or
will immediately upon the making of such withdrawal, have expended funds on the
development of the Cotai Project) in an amount at least equal to the aggregate
amount of all withdrawals from the Development Accounts (excluding withdrawals
for the transfer of funds to another Development Account). For the purposes of
this Clause 4.1.3 costs incurred or

 

- 15 -



--------------------------------------------------------------------------------

  funds expended on the development of the Cotai Project include, but are not
limited to, costs and expenses related to design, development, land acquisition,
construction, site preparation, equipping, pre-opening expenses and capitalized
interest.

 

  4.1.4 The Company shall notify the Intercreditor Agent and the Term Facility
Agent of the details of each Development Account (including the bank with which
such Development Account is held, in which currency such Development Account is
denominated and the balance from time to time) promptly upon the opening of any
such Development Account and from time to time upon request of the Intercreditor
Agent and the Term Facility Agent.

 

5. CONDITIONS PRECEDENT

The provisions of clause 2 (Conditions Precedent) of the Common Terms Agreement
are incorporated by reference herein as if the same were set out in full herein.

 

6. AVAILABILITY OF THE TERM FACILITY

 

6.1 Drawdown of Advances

The provisions of clause 3 (Drawdown of Advances) and clause 4.1 (Term Facility
Availability Period) of the Common Terms Agreement are incorporated by reference
herein as if the same were set out in full herein.

 

6.2 Each Term Facility Lender’s Participation

 

  6.2.1 It is acknowledged and agreed that, as at the Fourth Amendment Effective
Date, the Existing Advances have been made and are outstanding hereunder.

 

  6.2.2 Each Tranche A Facility Lender will participate through its Facility
Office in each Tranche A Advance made pursuant to Clause 6.1 (Drawdown of
Advances) in the proportion borne by its Available Tranche A Commitment to the
Available Tranche A Facility immediately prior to the making of that Tranche A
Advance.

 

  6.2.3 Each Tranche B Facility Lender will participate through its Facility
Office in each Tranche B Advance made pursuant to Clause 6.1 (Drawdown of
Advances) in the proportion borne by its Available Tranche B Commitment to the
Available Tranche B Facility immediately prior to the making of that Tranche B
Advance.

 

6.3 Reduction of Available Commitment

If a Term Facility Lender’s Available Tranche A Commitment or, as the case may
be, Available Tranche B Commitment is reduced in accordance with the terms
hereof or the Common Terms Agreement after the Intercreditor Agent or the Term
Facility Agent has received an Advance Request for a Tranche A Advance or, as
the case may be, a Tranche B Advance and such reduction was not taken into
account in the Available Tranche A Facility or, as the case may be, the
Available Tranche B Facility, then the amount of that Tranche A Advance or, as
the case may be, Tranche B Advance shall be reduced accordingly.

 

- 16 -



--------------------------------------------------------------------------------

7. REPAYMENT

 

7.1 Repayment

Subject to Clause 7.2 (Final maturity), the Company shall repay the Term
Facility Loans in quarterly instalments by repaying on each Repayment Date
amounts equal to the percentage set out next to the relevant Repayment Date in
Schedule 2 (Repayment Schedule) of the aggregate US dollar denominated Term
Facility Advances and the aggregate HK dollar denominated Term Facility Advances
outstanding as at the end of the last day of the Term Facility Availability
Period.

 

7.2 Final maturity

The Company shall repay on the Final Repayment Date all amounts outstanding or
due and payable under the Term Facility on that day.

 

7.3 No re-borrowing

The Company may not re-borrow any part of the Term Facility which is repaid.

 

8. PREPAYMENT AND CANCELLATION

All prepayments of Term Facility Advances and cancellation of Available
Commitments shall be made in accordance with clause 8 (Repayments, Prepayments
and Cancellation) of the Common Terms Agreement.

 

9. INTEREST

 

9.1 Calculation of Interest

The rate of interest on each Term Facility Advance for each Interest Period is
the percentage rate per annum which is the aggregate of:

 

  9.1.1 the Margin; and

 

  9.1.2 LIBOR (in the case of a Tranche A Advance) or HIBOR (in the case of a
Tranche B Advance).

 

9.2 Payment of interest

Accrued interest on each Term Facility Advance is payable by the Company on the
last day of each Interest Period relating to that Term Facility Advance.

 

9.3 Default Interest

Default interest shall be calculated and paid in accordance with clause 9.4
(Default Interest) of the Common Terms Agreement.

 

- 17 -



--------------------------------------------------------------------------------

10. INTEREST PERIODS

The duration of each Interest Period shall be determined in accordance with
clause 9.3 (Interest Periods) of the Common Terms Agreement.

 

11. NOTIFICATION

 

11.1 Advances

Promptly, and in any event, not less than 4 Business Days before the proposed
Advance Date for each Term Facility Advance, the Term Facility Agent shall
notify each Term Facility Lender of the proposed amount of the relevant Term
Facility Advance and the aggregate principal amount of the relevant Term
Facility Advance allocated to such Term Facility Lender pursuant to Clause 6.2
(Each Term Facility Lender’s Participation) and each Term Facility Lender shall,
on such Advance Date, subject to the terms and conditions of this Agreement,
make available to the Term Facility Agent for the account of the Company its
said portion of such Term Facility Advance.

 

11.2 Interest rate determination

The Term Facility Agent shall promptly notify the Company and the Term Facility
Lenders of each determination of LIBOR and HIBOR under this Agreement.

 

11.3 Changes to interest rates

The Term Facility Agent shall promptly notify the Company and the Term Facility
Lenders of any change to any interest rate occasioned by the operation of clause
10 (Changes to the Calculation of Interest) of the Common Terms Agreement.

 

11.4 Interest payment and repayment instalments

Without prejudice to the Company’s obligation to make any interest payment or to
pay any repayment instalment on the due date, the Term Facility Agent shall
provide to the Company and each Term Facility Lender (with a copy to the
Intercreditor Agent) a notice setting out the relevant scheduled payment of
interest and scheduled repayment of principal under this Agreement at least 15
Business Days before such amounts fall due for payment by the Company.

 

12. [NOT USED]

 

13. CHANGES TO THE PARTIES

 

13.1 Transfers by the Term Facility Agent

The Term Facility Agent may resign in accordance with the Common Terms Agreement
and may assign and transfer all of its rights and obligations under the Term
Facility Finance Documents to a replacement Term Facility Agent appointed in
accordance with the terms of the Common Terms Agreement.

 

13.2 Transfers by the Company

The Company may not assign, transfer, novate or dispose of any of its rights or
obligations under the Term Facility Finance Documents.

 

- 18 -



--------------------------------------------------------------------------------

13.3 Transfers by the Term Facility Lenders

A Term Facility Lender may assign, transfer or novate any of its rights and/or
obligations under the Term Facility Finance Documents in accordance with clause
21.4 (Assignment and Transfer by Lenders), clause 21.5 (Assignments by Lenders)
and clause 21.6 (Transfers by Lenders) of the Common Terms Agreement.

 

13.4 Assignment and Transfer Fees

On the date upon which an assignment takes effect pursuant to clause 21.5
(Assignments by Lenders) of the Common Terms Agreement or a transfer takes
effect pursuant to clause 21.6 (Transfers by Lenders) of the Common Terms
Agreements, the relevant assignee or Transferee shall pay to the Intercreditor
Agent for its own account a fee in accordance with clause 21.7 (Assignment and
Transfer Fees) of the Common Terms Agreement.

 

14. PAYMENTS

 

14.1 Payments

 

  14.1.1 All payments under this Agreement shall be made in accordance with
Clause 26 (Payment Mechanics) of the Common Terms Agreement.

 

  14.1.2 Subject to clause 26 (Payment Mechanics) of the Common Terms Agreement,
on each date on which this Agreement requires an amount to be paid by the
Company or a Term Facility Lender, the Company or, as the case may be, such Term
Facility Lender shall make the same available to the Term Facility Agent for
value on such due date and at such time and in such funds and to such account
with such bank as the Term Facility Agent shall specify from time to time.

 

14.2 Partial Payments

 

  14.2.1 If the Term Facility Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by the Company to the Term
Facility Lenders under the Term Facility Finance Documents, the Term Facility
Agent shall apply that payment towards the obligations of the Company under the
Term Facility Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of all amounts paid by the Term
Facility Lenders under clause 23.15 (Indemnity to Intercreditor Agent) of the
Common Terms Agreement but which have not been reimbursed by the Company;

 

  (b) secondly, in or towards payment pro rata of all amounts paid by the Term
Facility Lenders under Clause 15.3 (Indemnity to Term Facility Agent) but which
have not been reimbursed by the Company;

 

  (c) thirdly, in or towards payment pro rata of all costs and expenses incurred
by the Term Facility Lenders which the Company is obliged to reimburse;

 

- 19 -



--------------------------------------------------------------------------------

  (d) fourthly, in or towards payment pro rata of all accrued but unpaid fees
and commissions due to the Term Facility Lenders under the Term Facility Finance
Documents;

 

  (e) fifthly, in or towards payment pro rata of all accrued but unpaid interest
(including default interest) due to the Term Facility Lenders under the Term
Facility Finance Documents;

 

  (f) sixthly, in or towards payment pro rata of any principal due to the Term
Facility Lenders under the Term Facility Finance Documents but unpaid; and

 

  (g) seventhly, in or towards payment pro rata of any other sum due to the Term
Facility Lenders under the Term Facility Finance Documents but unpaid.

 

  14.2.2 The Term Facility Agent shall, if so directed by the Majority Term
Facility Lenders, vary the order set out in sub-clause 14.2.1 above.

 

  14.2.3 Sub-clause 14.2.1 above will override any appropriation made by the
Company.

 

15. DECISION MAKING AMONGST TERM FACILITY LENDERS

 

15.1 Decisions

Save as otherwise set out herein and subject to the Common Terms Agreement, the
required Senior Secured Creditors for the purpose of any decision within the
scope of clause 34.2 (Amendment and waiver of Facility Agreements) of the Common
Terms Agreement) relating to this Agreement shall be the Term Facility Agent
acting on the instructions of the Majority Term Facility Lenders.

 

15.2 Failure to Give Instructions

If the Term Facility Agent gives notice to the Term Facility Lenders requesting
their specific instructions on any matter referred to in Clause 15.1 (Decisions)
and it specifies in such notice that the Term Facility Lenders are to give such
instructions by a certain date and time specified in such notice, any Term
Facility Lender which fails to respond by the date and time so specified shall
have its portion of the Term Facility Advances and its Available Commitment
disregarded for all purposes of determining whether instructions have been given
to the Term Facility Agent by the Majority Term Facility Lenders (and, for the
purposes of determining the Available Facility or the amount of all Term
Facility Advances outstanding, the Available Commitments and portion of Term
Facility Advances of such Term Facility Lender shall be deducted).

 

15.3 Indemnity to Term Facility Agent

 

  15.3.1

Each Term Facility Lender shall, rateably in accordance with the proportion that
the US dollar equivalent of the sum of its Available Commitments and its
participations in any outstanding Term Facility Advances bear to the US dollar
equivalent of the aggregate of the Available Commitments and such participations
of all the Term Facility Lenders (or, if all such amounts have

 

- 20 -



--------------------------------------------------------------------------------

  been reduced to zero, such proportion determined immediately prior to such
reduction) for the time being, indemnify the Term Facility Agent, within fifteen
days of demand, against any cost, loss or liability incurred by the Term
Facility Agent (other than by reason of the negligence or wilful misconduct of
the Term Facility Agent) in acting as Term Facility Agent under any of the
Senior Finance Documents (unless the Term Facility Agent has been reimbursed by
the Company pursuant to a Senior Finance Document).

 

  15.3.2 Provided that the Company is required to reimburse or indemnify the
Term Facility Agent for such cost, loss or liability in accordance with the
terms of the Senior Finance Documents, the Company shall, within fifteen days of
demand in writing by any Term Facility Lender, indemnify such Term Facility
Lender in relation to any payment actually made by such Term Facility Lender
pursuant to Clause 15.3.1 above.

 

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

17. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

18. JURISDICTION

 

18.1 Jurisdiction of English courts

 

  18.1.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

  18.1.2 The parties hereto agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly they will
not argue to the contrary.

 

  18.1.3 This Clause 18.1 is for the benefit of the Term Facility Finance
Parties only. As a result, no Term Facility Finance Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law and the Senior Finance Documents, the
Term Facility Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 

- 21 -



--------------------------------------------------------------------------------

18.2 Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Company:

 

  18.2.1 irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with this Agreement; and

 

  18.2.2 agrees that failure by a process agent to notify the Company of the
process will not invalidate the proceedings concerned.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE TERM FACILITY LENDERS

 

Term Facility Lender   

Tranche A

Commitment (USD)

     Tranche B
Commitment (HKD)  

Bank of China Limited, Macau Branch

     243,750,000         3,948,750,000   

Total

     243,750,000         3,948,750,000   

 

- 23 -



--------------------------------------------------------------------------------

SCHEDULE 2

REPAYMENT SCHEDULE

 

Repayment Date    Percentage (%)  

The date falling 60 months after the Fourth Amendment Effective Date

     50 % 

The date falling 72 months after the Fourth Amendment Effective Date

     50 % 

 

- 24 -